Per curiam.
After plenary consideration of this matter, Carr v. Carr, 207 Ga. App. 611 (429 SE2d 95) (1993), it is found not to satisfy the criteria for the grant of certiorari and the writ is therefore vacated.
*452Decided October 4, 1993
Reconsideration denied October 22, 1993.
Rumsey & Ramsey, Penelope W. Rumsey, for appellant.
Heyman & Sizemore, William H. Major, Margie Pitts Hames, for appellee.

*452
Clarke, C. J., Hunt, P. J., Fletcher, Sears-Collins, JJ., and Senior Appellate Justice Richard Bell concur; Benham and Hunstein, JJ., dissent. Carley, J., disqualified.